DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 ultimately depend from claim 1 which does not specify that the measured value is pressure.  That is required in claim 2 but since claims 3-7 do not depend from claim 2 this is indefinite.  
Claims 13-15 have a similar issue since they depend from claim 11 and not 12.  
Claim 16 is modifying what is determined from a pressure drop which is not claimed in claim 11 from which it depends and so this limitation is indefinite

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Puckett (U.S. Pub. No. 2018/0195458).
Regarding claims 1 and 11, Puckett discloses a method for predicting the failure time of a pressure limiting valve (70, 74 are valves that effect pressure values) of a high-pressure fuel pump (42, 46) of a motor vehicle (11), the method comprising: 
measuring a characteristic parameter of the pressure limiting valve each time the motor vehicle has been switched off (paragraph 22 discloses that when the engine is requested to turn off initiate a prognostic routine), 
determining and storing a variable determined by using the measured characteristic parameter (315 is a pressure measurement), 
determining a time profile of the variable determined from the characteristic parameter (330 is a decay rate), 
predicting a future profile of the variable determined from the characteristic parameter (355 and 375 determine a decay rate based on change in pressures to predict an “early hour warning” disclosed in paragraph 31), and 
comparing the predicted future profile of the variable determined from the characteristic parameter with a predetermined wear limiting value to predict a time at which the predicted future profile of the variable determined from the characteristic parameter reaches the predetermined wear limiting value (380 and 385).
Regarding claims 2 and 12 which depends from claims 1 and 11 respectively, Puckett discloses wherein the characteristic parameter is pressure (315 is a pressure measurement).
Regarding claims 3 and 13 which depends from claims 1 and 11 respectively wherein the variable determined from the measured pressure is pressure drop (330 is a decay rate which is the rate of pressure drop)
Regarding claims 4 and 14 which depends from claims 3 and 13 respectively wherein determining the time profile comprises determining the time profile of the pressure drop (330 is a decay rate which incorporates time).
Regarding claims 5 and 15 which depends from claims 4 and 14 respectively wherein the future time profile of the pressure drop is predicted from the determined time profile of the pressure drop (380 and 385 are based on the decision made at 375 which is a pressure decay rate).
Regarding claim 6 which depends from claim 5, Puckett discloses further comprising predicting of the time at which the predicted future profile of the pressure drop will reach the predetermined wear limiting value (380 and 385 allow for a 400 and a 50 hour warning of end of life).
Regarding claims 7 and 16 which depends from claims 6 and 11, Puckett discloses wherein the predicted time at which the predicted future profile of the pressure drop will reach the predetermined wear limiting value is the failure time of the pressure limiting valve (disclosed in paragraph 31 these hours are a time until failure).
Regarding claims 8 and 17 which depends from claims 1 and 11, Puckett discloses wherein operating times in which the motor vehicle has been operated at critical operating points are furthermore taken into account in order to predict the failure time of the pressure limiting valve (paragraph 32 discloses consideration of critical operating points).
Regarding claim 9 which depends from claim 1, Puckett discloses a device for predicting a failure time of a pressure limiting valve of a high-pressure fuel pump of a motor vehicle, comprising a control unit (28 is an electronic control unit) which is configured to perform a method as claimed in claim 1.
Regarding claim 10 which depends from claim 1, Puckett discloses further comprising predicting the time at which the predicted future profile of the variable determined from the characteristic parameter reaches the predetermined wear limiting value based upon (paragraph 31 discloses the comparison).
Regarding claim 18 which depends from claim 11, Puckett discloses wherein the method which the control unit is configured to perform further comprises predicting the time at which the predicted future profile of the variable determined from the characteristic parameter reaches the predetermined wear limiting value (paragraph 31 discloses the comparison).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GONZALO LAGUARDA/Examiner, Art Unit 3747